Citation Nr: 9933662	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-00 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Seth B. Thompson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran served on active duty from March 1943 to January 
1946.

The Board of Veterans' Appeals notes that the issue on appeal 
stem from a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision dated in March 1997.  The RO 
denied entitlement to service connection for the cause of the 
veteran's death, granted entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, and denied 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318.

In August 1999, the appellant attended a hearing before a 
traveling Member of the Board at the RO.  A copy of the 
hearing transcript is on file.  

At the hearing before a Member of the Board in August 1999, 
the appellant raised the issue of entitlement to service 
connection for the cause of the veteran's death on the basis 
of exposure to ionizing radiation.  The RO did not adjudicate 
the issue of entitlement to service connection for the cause 
of the veteran's death on this basis.  Accordingly, the Board 
is referring this issue to the RO for initial consideration 
and appropriate action.  

The issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 is addressed in the remand 
portion of the decision.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The certificate of death shows that the veteran died on 
January [redacted], 1997, at the age of 74.  He died while an 
inpatient at St. Vincent's hospital.  The immediate cause of 
death was solely shown as acute myeloid leukemia.  No 
contributing conditions were noted.  Manner of death was 
listed as natural cause.  No autopsy was performed.

At the time of the veteran's death service-connection had 
been established for bilateral hearing loss, evaluated as 100 
percent disabling on a schedular basis from December 18, 1987 
(Prior to that time the highest schedular evaluation 
authorized for bilateral hearing loss was 80 percent) and 
anxiety disorder evaluated as noncompensable.  

Entitlement had also been established for special monthly 
compensation on account of deafness in both ears with absence 
of air and bone conduction pursuant to 38 U.S.C.A. § 1114(k) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.350(a) (1999).

A review of the veteran's records shows that he served on 
active duty from March 1943 to January 1946.  They show he 
did not serve in the Pacific Theatre of Operations.  His 
overseas duty was primarily in the European Theatre of 
Operations.  His military occupational specialty (MOS) was 
that of light truck driver.  The service medical records 
including a report of a separation examination in January 
1946 are silent for acute myeloid leukemia.  All pertinent 
evaluations were normal.  

The postservice evidence of record beginning with a report of 
an initial postservice VA examination in October 1950 is 
silent for myeloid leukemia until approximately the middle 
1990's.

The appellant presented testimony before a traveling Member 
of the Board at the RO in August 1999.  A transcript of her 
testimony is of record. 


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999). 

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. 
§ 3.312(c)(3) (1999).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and the Department of Veterans Affairs (VA) is under 
no duty to assist her in any further development of that 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).

Further, in a claim for secondary service connection for a 
diagnosis clearly separate from the service-connected 
disorder, the veteran must present evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected disorder and the disorder for which 
secondary service connection is sought, in order for the 
claim to be well grounded.  See Jones (Wayne L) v. Brown, 7 
Vet. App. 134 (1994).

In addition, where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded. Id.

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and competent evidence 
of a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Morton v. West, 12 Vet. 
App. 477 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the mater, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim for service connection for the 
cause of the veteran's death must be denied as not well 
grounded.

Importantly, there was no evidence of acute myeloid leukemia 
during active duty.  The first evidence of acute myeloid 
leukemia dated many years following separation from active 
duty and there is no competent medical evidence of a nexus 
demonstrated with recognized active duty.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The appellant's claim for service connection for the cause of 
the veteran's death is predicated on the basis of her lay 
assertions.  Her assertions involve questions of medical 
causation or diagnosis, and thus cannot constitute evidence 
to render the claim well grounded, because lay witnesses are 
not competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


At the time of the veteran's death, service connection had 
been established for bilateral hearing loss evaluated as 100 
percent disabling, and an anxiety disorder evaluated as 
noncompensable.  Competent medical evidence has not been 
presented to show that these disabilities contributed to the 
veteran's cause of death or materially affected vital organs.  
Neither of these disabilities was mentioned on the veteran's 
death certificate, and competent medical evidence of an 
etiologic link to acute myeloid leukemia has not been 
demonstrated.

The Board notes that the appellant has not submitted any 
competent medical evidence to show that under any of the laws 
and regulations pertaining to cause of death claims, the 
veteran's death was due to a disability linked to his period 
of service, or either of the disabilities for which service 
connection had been granted during his lifetime.  The 
competent medical evidence of record does not suggest that 
the veteran died of a disability related to his period of 
service.  In other words, the appellant's claim is predicated 
on her own lay opinion.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for service 
connection for the cause of the veteran's death is denied.  
See Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim, in fact, warranted 
under the circumstances.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.  The Board further finds 
that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim, and she has not 
indicated the existence of any post service medical evidence 
that has not already been obtained that would well ground his 
claim.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 126 F.3d 1464 
(Fed.Cir. 1997).

As the claim for service connection for the cause of the 
veteran's death is not well grounded, the doctrine of 
reasonable doubt has no application to the appellant's case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the veteran's cause of 
death, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board recognizes that under 38 U.S.C.A. § 5103(a) (West 
1991), VA has a duty to notify claimants of the evidence 
necessary to complete their applications for benefits where 
his or her application is incomplete.  At a recent hearing 
before a traveling Member of the Board, the appellant 
referred to outstanding pertinent VA and Social Security 
Administration disability records which might prove helpful 
to her claim.  

The Court has held that when VA is placed on notice of the 
existence of records that might help an appellant complete an 
application for benefits, VA is obligated to obtain those 
records.  Epps v. Brown, 9 Vet. App. 341 (1996).  Moreover, 
records of such treatment are necessary for proper 
adjudication of the appellant's claim because they are 
constructively of record.  Where documents are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Also, the appellant claims that she is entitled to DIC 
benefits pursuant to 
38 U.S.C.A. § 1318, based essentially on the contention that 
the veteran was entitled to receive a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU) rating, continuously, for over ten 
years preceding his death. 38 U.S.C.A. § 1318 provides for 
payment of DIC "in the same manner as if the veteran's death 
were service-connected" if he was "in receipt of or entitled 
to receive" compensation for service-connected disability 
that was continuously rated totally disabling for 10 years 
preceding death.  

The Board finds that based on recent case law pertaining to 
DIC claims under 38 U.S.C.A. § 1318, a remand is necessary 
for the RO to readjudicate the appellant's claim for these 
benefits.

The Board notes that the Court has recently rendered 
decisions specifically on the issue of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 which must be 
considered by the RO.  Relying on the unrestricted words of 
38 U.S.C.A. § 1318, the Court interpreted the applicable law, 
to mean that the survivor is given the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision based on evidence in 
the veteran's claims folder or in VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable.  The Court also found that clear 
and unmistakable error (CUE) in a rating action is not the 
only way to backdate an effective date for the total rating.  
See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. 
West 11 Vet. App. 140 (1998); Wingo v. West 11 Vet. App. 307 
(1998).

In this case, it appears that the RO denied the appellant's 
claim on the sole basis that the veteran was not receiving a 
total disability rating for ten continuous years prior to his 
death.  The RO should have also considered whether the 
deceased veteran "was entitled to receive" a total disability 
rating for his disability for ten continuous years prior to 
the time of his death.  

As noted above, the claimant must be afforded the opportunity 
to attempt to demonstrate that the veteran hypothetically 
would have been entitled to receive a different decision, and 
the claimant is also entitled to obtain a determination of 
whether the deceased veteran, prior to death, hypothetically 
would have been entitled to receive an assignment of a total 
disability rating so as to qualify under 38 U.S.C.A. § 1318.

Consequently, the case is remanded for a determination based 
upon the evidence in the veteran's claims folder or before VA 
at the time of the veteran's death, see Bell v. Derwinski, 2 
Vet. App. 611 (1992), whether the veteran would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death, thus entitling his 
survivor to section 1318 DIC benefits.

In light of the foregoing, and to ensure full compliance with 
VA's duty to assist under 38 U.S.C.A. § 5103(a) and provide 
due process, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
including the travel Board hearing 
transcript, and obtain and associate with 
the claims file legible copies of all VA 
outpatient and hospital records as well 
as pertinent Social Security 
Administration records pertaining to the 
veteran's disability benefits that were 
discussed by the appellant at the hearing 
which are not currently in the claims 
folder.  

2.  The appellant must be afforded the 
opportunity to attempt to demonstrate 
hypothetically that the veteran would 
have been entitled to receive a TDIU for 
10 years before death based on evidence 
in the claims file or VA custody prior to 
the veteran's death. Consideration must 
be given to the cited Court decisions 
(Carpenter, Green and Wingo, supra).  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  The RO must then readjudicate the 
appellant's claim of entitlement to DIC 
benefits under the provisions of 38 
U.S.C.A. § 1318 with consideration given 
to all of the evidence of record at the 
time of the veteran's death. The RO's 
decision must be within the analytical 
framework provided in Green, Carpenter, 
and Wingo, supra.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinions as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







